             Case 2:17-cr-00136-TSZ Document 248 Filed 05/11/20 Page 1 of 1



 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                                 Plaintiff,
                                                            CR17-136 TSZ
 9              v.
                                                            MINUTE ORDER
10        MEIFANG YU,
11                                 Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    The U.S. Probation Office has submitted a request for early termination of
14
     defendant’s probation term. Any response to the request is DUE no later than Friday,
     May 22, 2020.
15
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 11th day of May, 2020.

18
                                                        William M. McCool
19                                                      Clerk

20                                                      s/Karen Dews
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
